             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:21-cv-00031-MOC-WCM

MARIANA KARPELLS KUEHN                      )
On Behalf of Herself and                    )
All Others Similarly Situated               )
                                            )
                  Plaintiff,                )
v.                                          )              ORDER
                                            )
SAGE ECOENTERPRISES, LLC, and               )
JAMES R. TALLEY doing business as           )
Green Sage Café                             )
                                            )
                  Defendants.               )
                                            )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 16) filed by Narendra K. Ghosh. The Motion indicates

that Mr. Ghosh, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff and that he seeks the admission of David W. Garrison,

who the Motion represents as being a member in good standing of the Bar of

the State of Tennessee. It further appears that the requisite admission fee has

been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 16) and ADMITS

David W. Garrison to practice pro hac vice before the Court in this matter while

associated with local counsel.     Signed: March 5, 2021




     Case 1:21-cv-00031-MOC-WCM Document 18 Filed 03/05/21 Page 1 of 1
